Exhibit 10.6(a)(1)


AMENDMENT TO
THE DIRECTOR’S RETIREMENT PLAN AGREEMENT
BY AND BETWEEN FIRST SOUTH BANK AND FREDERICK N. HOLSCHER


This Amendment to the Director’s Retirement Plan Agreement by and between FIRST
SOUTH BANK (the “Bank”) and Frederick N. Holscher (the “Director”) is entered
into as of December 26, 2008.
 
WHEREAS, the Director and the Bank previously entered into a Director’s
Retirement Plan Agreement dated January 1, 1994 which was restated on December
14, 1995 and subsequently amended (the “Agreement”); and
 
WHEREAS, the Director and the Bank desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the as follows:


FIRST CHANGE


All references in the Agreement to New South Bancorp, Inc. shall be replaced
with First South Bancorp, Inc. and all references to Home Savings Bank, SSB
shall be replaced with First South Bank.


SECOND CHANGE


Section 7 of the Agreement shall be amended by deleting the last three (3)
paragraphs of Section 7 which address the implementation of a grantor trust.


THIRD CHANGE


The following new Section 12 shall be added to the Agreement:


“Section 12.    Section 409A


This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section
409A.  For purposes of this Agreement, Section 409A shall refer to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and any other authoritative guidance issued thereunder.  Any
modification to the terms of this Agreement that would inadvertently result in
an additional tax liability on the part of the Director shall have no effect,
provided the change in the terms of the Agreement are rescinded by the earlier
of a date before the right is exercised (if the change grants a discretionary
right) and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if the Director wishes to change his or
her  election as to the form or timing of the payment under this Agreement, the
Director may do so by completing a Transition Relief Election Form, provided
that any such election (i) must be made prior to the Director’s separation from
service, (ii) shall not take effect before the date that is 12 months after the
date the election is made, (iii) cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year.

 
 

--------------------------------------------------------------------------------

 

Changes to elections under this Agreement after December 31, 2008: (i) may not
accelerate the payment of benefits, (ii) must be made at least 12 months prior
to the scheduled distribution date, and (iii) must postpone payment (or the
commencement of payments) for at least five (5) years from the scheduled
distribution date.


Despite any contrary provision of this Agreement, if, when a Director’s service
terminates, the Director is a “specified employee,” as defined in Section 409A
of the Code, and if any payments under this Agreement will result in additional
tax or interest to the Director because of Section 409A of the Code, the
Director shall not be entitled to the such payments until the earliest of (i)
the date that is at least six months after termination of the Director’s
employment for reasons other than the Director’s death, (ii) the date of the
Director’s death, or (iii) any earlier date that does not result in additional
tax or interest to the Director under Section 409A of the Code.


A Director will be deemed to have a termination of service for purposes of
determining the timing of any payments under this Agreement only upon a
“separation from service” within the meaning of Section 409A of the Code.”


FOURTH CHANGE
 
The second paragraph in Section 6 shall be deleted in its entirety and replaced
with the following new paragraph:


“Except as otherwise provided in Sections 1, 2, 3 or 4, as applicable, in the
event that, on or before the occurrence of the Qualifying Date, the Director’s
service as a director of the Bank is terminated for any reason following a
Change in Control as defined in Section 7 hereof, the Director may elect to
receive the present value of his accrued benefit under this Agreement in a lump
sum or the Director may elect to receive installment payments as provided under
Section 1 of the Agreement.  The Director’s Change in Control election must be
made in accordance with Section 12 of this Agreement.  The payment of benefits
under this Section 6 shall commence within 10 days of the Director’s separation
from service (as defined under Section 409A of the Internal Revenue Code)
following a Change in Control, unless the Director is a specified employee and
the payment must be delayed in accordance with Section 12 of this Agreement.”


FIFTH CHANGE


Section 1 of the Agreement shall be deleted in its entirety and replaced with
the following new Section 1:


“The Bank agrees that, except as otherwise specifically provided herein, upon
the later to occur of the Director’s 70th birthday or January 1, 1999 (the
“Qualifying Date”), the Bank will pay the Director $2,000 per month for a
continuous period of 120 months, unless the Director elects to receive the
present value of his benefit under this Section 2 in a single lump sum
payment.  Said election must be made in accordance with Section 12 of this
Agreement.  The payment (or commencement) of benefits under this Section 2 shall
occur within 10 days of the Qualifying Date. ”


Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Board of
Directors of the Bank (or appropriate committee thereof), and this Amendment to
the Director’s Retirement Plan Agreement shall become effective on the later of
date of such approval and execution by both parties hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, as of the day and year first above written.


ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
/s/ Marshall T. Singleton
   
Vice Chairman of the Board
     
WITNESS:
 
DIRECTOR
/s/ William L. Wall
 
/s/ Frederick N. Holscher
   
Frederick N. Holscher


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.6(a)(2)


AMENDMENT TO
THE DIRECTOR’S RETIREMENT PLAN AGREEMENT
BY AND BETWEEN FIRST SOUTH BANK AND THOMAS A. VANN


This Amendment to the Director’s Retirement Plan Agreement by and between FIRST
SOUTH BANK (the “Bank”) and Thomas A. Vann (the “Director”) is entered into as
of December 26, 2008.
 
WHEREAS, the Director and the Bank previously entered into a Director’s
Retirement Plan Agreement dated January 1, 1994 which was restated on December
14, 1995 and subsequently amended (the “Agreement”); and
 
WHEREAS, the Director and the Bank desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the as follows:


FIRST CHANGE


All references in the Agreement to New South Bancorp, Inc. shall be replaced
with First South Bancorp, Inc. and all references to Home Savings Bank, SSB
shall be replaced with First South Bank.


SECOND CHANGE


Section 7 of the Agreement shall be amended by deleting the last three (3)
paragraphs of Section 7 which address the implementation of a grantor trust.


THIRD CHANGE


The following new Section 12 shall be added to the Agreement:


“Section 12.    Section 409A


This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section
409A.  For purposes of this Agreement, Section 409A shall refer to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and any other authoritative guidance issued thereunder.  Any
modification to the terms of this Agreement that would inadvertently result in
an additional tax liability on the part of the Director shall have no effect,
provided the change in the terms of the Agreement are rescinded by the earlier
of a date before the right is exercised (if the change grants a discretionary
right) and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if the Director wishes to change his or
her  election as to the form or timing of the payment under this Agreement, the
Director may do so by completing a Transition Relief Election Form, provided
that any such election (i) must be made prior to the Director’s separation from
service, (ii) shall not take effect before the date that is 12 months after the
date the election is made, (iii) cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year.

 
 

--------------------------------------------------------------------------------

 

Changes to elections under this Agreement after December 31, 2008: (i) may not
accelerate the payment of benefits, (ii) must be made at least 12 months prior
to the scheduled distribution date, and (iii) must postpone payment (or the
commencement of payments) for at least five (5) years from the scheduled
distribution date.


Despite any contrary provision of this Agreement, if, when a Director’s service
terminates, the Director is a “specified employee,” as defined in Section 409A
of the Code, and if any payments under this Agreement will result in additional
tax or interest to the Director because of Section 409A of the Code, the
Director shall not be entitled to the such payments until the earliest of (i)
the date that is at least six months after termination of the Director’s
employment for reasons other than the Director’s death, (ii) the date of the
Director’s death, or (iii) any earlier date that does not result in additional
tax or interest to the Director under Section 409A of the Code.


A Director will be deemed to have a termination of service for purposes of
determining the timing of any payments under this Agreement only upon a
“separation from service” within the meaning of Section 409A of the Code.”


FOURTH CHANGE

The second paragraph in Section 6 shall be deleted in its entirety and replaced
with the following new paragraph:


“Except as otherwise provided in Sections 1, 2, 3 or 4, as applicable, in the
event that, on or before the occurrence of the Qualifying Date, the Director’s
service as a director of the Bank is terminated for any reason following a
Change in Control as defined in Section 7 hereof, the Director may elect to
receive the present value of his accrued benefit under this Agreement in a lump
sum or the Director may elect to receive installment payments as provided under
Section 1 of the Agreement.  The Director’s Change in Control election must be
made in accordance with Section 12 of this Agreement.  The payment of benefits
under this Section 6 shall commence within 10 days of the Director’s separation
from service (as defined under Section 409A of the Internal Revenue Code)
following a Change in Control, unless the Director is a specified employee and
the payment must be delayed in accordance with Section 12 of this Agreement.


FIFTH CHANGE


Section 1 of the Agreement shall be deleted in its entirety and replaced with
the following new Section 1:


“The Bank agrees that, except as otherwise specifically provided herein, upon
the later to occur of the Director’s 70th birthday or January 1, 1999 (the
“Qualifying Date”), the Bank will pay the Director $2,000 per month for a
continuous period of 120 months, unless the Director elects to receive the
present value of his benefit under this Section 2 in a single lump sum
payment.  Said election must be made in accordance with Section 12 of this
Agreement.  The payment (or commencement) of benefits under this Section 2 shall
occur within 10 days of the Qualifying Date. ”


Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Board of
Directors of the Bank (or appropriate committee thereof), and this Amendment to
the Director’s Retirement Plan Agreement shall become effective on the later of
date of such approval and execution by both parties hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, as of the day and year first above written.


ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
/s/ Frederick N. Holscher
   
Chairman of the Board
     
WITNESS:
 
DIRECTOR
/s/ William L. Wall
 
/s/ Thomas A. Vann
   
Thomas A. Vann

 
 
 

--------------------------------------------------------------------------------

 
